  Exhibit 10.1  
 
 


[telanetixlogo.jpg]







January 18, 2011




Rob Cain




Dear Rob,


AccessLine Communications Corporation (the “Company”), a wholly owned subsidiary
of Telanetix Inc. is pleased to extend an offer of employment to you for the
position of Chief Operating Officer. In that capacity, you shall be responsible
for improving the Company’s top and bottom lines through improving operational
practices, structure, products, markets, and shall have such other
responsibilities and duties as are assigned to you from time to time by the CEO
or Chairman of the Company and shall devote the appropriate time commensurate
with such assignments and perform such assignments subject to the rules and
regulations established by the Board of Directors with respect to your position.
It is recognized that you are also an Operating Partner with Hale Capital
Management (”HCM”) and that you may also have separate engagements with HCM and
its current and prospective investments.  Notwithstanding the foregoing, you
shall not engage or participate in any activities, in connection with such other
employment or otherwise, which are in conflict with the best interests of the
Company. You agree that you will not use any confidential information or Trade
Secrets of any prior employer, nor use any other assets of any prior employer
unless otherwise provided for in a written agreement between the Company and
such employer, in the performance of your duties required by this Agreement, and
that you will not knowingly violate any United States federal, state or local
laws or regulations applicable to you, the Company, its products, services or
operations including, without limitation, the provisions of the United States
Foreign Corrupt Practices Act or the regulations promulgated thereunder in the
performance of such duties.  This offer is conditional and is subject to the
completion of background, credit and reference checks, which in its sole
judgment are satisfactory to the Company. We believe that your services can
provide an important asset to the Company and in return the Company can offer
you an opportunity for professional growth.


Your start date is January 10, 2011. If you have any questions about the
position that have not been answered in your discussions, I’d be glad to talk
with you about them. Please be aware that the Company may change the
responsibilities of the position at its discretion to meet the Company’s
evolving needs.


Your initial compensation will be an annual base salary of $150,000 less social
security contributions, income tax withholding and any other applicable
deductions. This is a salary, exempt position and is paid bi-weekly.


The company will reimburse you for personal travel related expenses for the
first 120 days of employment after which you and the company shall come to a
mutually acceptable agreement regarding travel and/or relocation expenses.


You will accrue paid time off (“PTO”) at the rate of 1.25 days per month, or 15
days per year, commencing on your start date.
 
 
11201 SE 8th Street, Suite 200 – Seattle, WA 98004 – (206) 621-3500
 
 
 

--------------------------------------------------------------------------------

 


You and any eligible family members will be entitled to participate in medical,
dental and vision coverage per the Company policies.


You will be allocated Options to purchase common stock of the Company under the
Telanetix 2010 Stock Incentive Plan in an amount equal to 3% of the Company’s
common stock (equivalent to half the unallocated option pool).  Equity will be
awarded upon your one month anniversary of employment. The Options shall be
subject to terms and conditions set forth in 2010 Nonqualified Stock Option
Agreement and the award is subject to approval by the Board of Directors.


The Company’s corporate policy requires all employees to sign, prior to and as a
condition of employment, the attached Nondisclosure, Invention Release and
Non-competition Agreement (Employee).  Federal law requires that each individual
provide proof of employment eligibility by completing a Form I-9 (enclosed) and
by providing any necessary supporting documentation.


We are very pleased to add you to our team of professionals and are looking
forward to a mutually rewarding association.  Although we have every hope that
our relationship will be a long-lasting one, situations may arise that affect
this expectation.  For this reason, you or the Company may terminate your
employment at any time, with or without cause and without prior notice.


Upon your acceptance of this letter, the terms stated herein represent the
entire agreement concerning your employment with the Company, and supersede and
replace all prior discussions and correspondence between us on this
subject.  Should you have any questions about the information in this letter or
other documents to which it refers, please let me know.  Please indicate your
acceptance of this offer by signing below and returning this letter to our
office at your earliest convenience, together with the signed Nondisclosure
Agreement.  This offer will automatically expire if you do not accept it on or
before January 31, 2011.  Please sign and return this original letter to our
Human Resource Department.




I would like to extend a warm welcome on behalf of everyone at AccessLine.  We
are looking forward to your beginning work soon.


Sincerely,



 
/s/Douglas N. Johnson                      
Douglas N. Johnson
Chief Executive Officer




ACCEPTED:


 


/s/Rob
Cain                                                                         January
31, 2011                                         
Signature                                                                            
Date
 
 
11201 SE 8th Street, Suite 200 – Seattle, WA 98004 – (206) 621-3500
 
 
 

--------------------------------------------------------------------------------

 